DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-30 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to determine a set of TPMIs for UL transmission across multiple subbands using non-coherent antennas to make a full power transmission.
		Chai et al (US 20210135730 A1) discloses that a UE receives plurality of precoding configurations/TPMIs from the base station/access network device. Each of the plurality of TPMIs is associated with different resource blocks/subbands. The UE sends uplink transmission in different resource blocks using the plurality of precoding configurations/TPMIs received from the network device (Fig. 2, Fig. 5, Fig. 7, Par 0093-0097, Par 0102-0107, Par 0111-0114, Par 0134-0143, Par 0171-0179).
		Chai discloses that the UE receives plurality of TPMIs from the base station and uses the received TPMIs to send uplink transmission across different subbands/resource blocks. Therefore, Chai does not determine a set of TPMIs from a received precoding configuration/TPMI. As Chai does not determine a set of TPMIs from the received precoding configuration/TPMI, it does not transmit uplink signal based on any determined TPMI. Therefore, Chai does not disclose 
		3GPP (R1-1715794) discloses that a network transmits subband TPMIs to a UE via DCI for allocated PRBs/all PRBs (Sec 2.3 - Signaling for frequency selective precoding transmission). Therefore, 3GPP receives a set of TPMIs via DCI from the network, it does not determine a set of TPMIs from a received TPMI. 3GPP does not disclose the features, “determining a set of TPMIs based on the received TPMI, the set of TPMIs including at least one TPMI different from the received TPMI; transmitting, based on a first TPMI of the set of TPMIs, from the at least one first antenna within at least one first subband; and transmitting, based on a second TPMI of the set of TPMIs, from the at least one second antenna within at least one second subband different from the at least one first subband”.
		Harrison et al (US 20200162133 A1) discloses that a UE receives TPMIs for allocated resources from a base station (TRP). The UE then transmits PUSCH according to the received TPMIs (Fig. 6, Par 0073-0076). Therefore, Harrison does not disclose the features, “determining a set of TPMIs based on the received TPMI, the set of TPMIs including at least one TPMI different from the received TPMI; transmitting, based on a first TPMI of the set of TPMIs, from 
The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473